DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification amendment submitted on 04/26/2022 which amended the title has been accepted.

Response to Arguments
Applicant’s arguments, see page 9, filed 04/26/2022, with respect to claims 8-10 and 13-14 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 8-10 and 13-14 has been withdrawn. 
Applicant’s arguments with respect to claims 7, 11-12 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 recites “an uplink shared channel” in lines 14-15. For clarity, it is suggested to replace with “the uplink shared channel”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0029046 A1, hereinafter “Li”) in view of (Qualcomm Incorporated; "UL Channel Design for Shortened TTI"; 3GPP TSG RAN WG1#85, R1-164459; Nanjing, China; May 23-27, 2016 (8 pages), hereinafter “Qualcomm”).

Regarding claims 7 and 11, Li discloses a terminal [see Fig. 14-16, 18, para. 133-134, 159; a terminal] comprising: 
a receiver [see Fig. 2, 18; the terminal comprises a receiver] that receives information regarding resource allocation type of an uplink shared channel [see Fig. 2, step S202, para. 73; receives an indication message regarding a candidate start symbol location or candidate start and end symbol locations of a PUSCH transmission subframe], the information including a first allocation type in which a start symbol of the uplink shared channel is fixed or a second allocation type in which the start symbol of the uplink shared channel is variable [see para. 77; the start symbol location of the PUSCH transmission subframe is fixed (includes one of symbols {0} or {1}) and the start symbol location of the PUSCH transmission subframe is variable (includes one of symbols {0, 7}, {1, 7}, {2, 7} or {0, 3, 7, 10})]; and 
a processor [see Fig. 14, para. 134; first determination module 142] that controls the start symbol of the uplink shared channel based on the information regarding resource allocation type of the uplink shared channel [see Fig. 2, step S204, para. 74; the start symbol location or start and end symbol locations, selected by the terminal according to the indication message, of the PUSCH transmission subframe are determined]. 
	Li does not explicitly disclose controlling “a number of consecutive symbols” of the uplink shared channel.
	However, Qualcomm teaches controlling a number of consecutive symbols of an uplink shared channel [see pages 2-3, Section 2.2.1.1, Fig. 2-4; controlling a number of consecutive symbols of sPUSCH (using 1 symbol for sPUSCH transmission)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “controlling a number of consecutive symbols of an uplink shared channel”, as taught by Qualcomm, into the system of Li so that it would reduce processing time [see Qualcomm, Section 2].

Regarding claim 12, Li discloses a base station [see Fig. 17, 19, para. 154-155, 160; a base station] comprising: 
a transmitter [see Fig. 17, para. 155; sending module 172] that transmits information regarding resource allocation type of an uplink shared channel to a terminal [see Fig. 2, step S202, para. 73; transmits an indication message to a terminal, the indication message configured to indicate a candidate start symbol location or candidate start and end symbol locations of a PUSCH transmission subframe of a terminal on an unlicensed carrier, or a transmission subframe], the information, which is for indicating a start symbol of the uplink shared channel, including a first allocation type in which the start symbol of the uplink shared channel is fixed or a second allocation type in which the start symbol of the uplink shared channel is variable [see para. 77; the start symbol location of the PUSCH transmission subframe is fixed (includes one of symbols {0} or {1}) and the start symbol location of the PUSCH transmission subframe is variable (includes one of symbols {0, 7}, {1, 7}, {2, 7} or {0, 3, 7, 10})]; and 
a receiver [see Fig. 17, para. 155; receiving module 176] that receives, from the terminal, the uplink shared channel [see Fig. 2, step S206, para. 75; that receives, from the terminal, the PUSCH transmission subframe], in which the start symbol of the uplink shared channel are controlled based on the information regarding resource allocation type of the uplink shared channel [see Fig. 2, step S204, para. 74; the start symbol location or the start and end symbol locations of the PUSCH transmission subframe are selected by the terminal based on the indication message indicating the candidate start symbol location or the candidate start and end symbol locations of the PUSCH transmission subframe], 
wherein in the terminal, the start symbol of the uplink shared channel is controlled based on the information regarding resource allocation type of the uplink shared channel [see Fig. 2, step S204, para. 74; the start symbol location or the start and end symbol locations, selected by the terminal according to the indication message, of the PUSCH transmission subframe are determined]. 
	Li does not explicitly disclose controlling “a number of consecutive symbols” of the uplink shared channel.
	However, Qualcomm teaches controlling a number of consecutive symbols of an uplink shared channel [see pages 2-3, Section 2.2.1.1, Fig. 2-4; controlling a number of consecutive symbols of sPUSCH (using 1 symbol for sPUSCH transmission)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “controlling a number of consecutive symbols of an uplink shared channel”, as taught by Qualcomm, into the system of Li so that it would reduce processing time [see Qualcomm, Section 2].

Regarding claim 15, Li discloses a system comprising a base station [see Fig. 17, 19, para. 154-155, 160; a base station] and a terminal [see Fig. 14-16, 18, para. 133-134, 159; a terminal], wherein:
the base station comprises:
a transmitter [see Fig. 17, para. 155; sending module 172] that transmits information regarding resource allocation type of an uplink shared channel [see Fig. 2, step S202, para. 73; transmits an indication message, the indication message configured to indicate a candidate start symbol location or candidate start and end symbol locations of a PUSCH transmission subframe of a terminal on an unlicensed carrier, or a transmission subframe], the information, which is for indicating a start symbol of the uplink shared channel, including a first allocation type in which the start symbol of the uplink shared channel is fixed or a second allocation type in which the start symbol of the uplink shared channel is variable [see para. 77; the start symbol location of the PUSCH transmission subframe is fixed (includes one of symbols {0} or {1}) and the start symbol location of the PUSCH transmission subframe is variable (includes one of symbols {0, 7}, {1, 7}, {2, 7} or {0, 3, 7, 10})]; and
a receiver [see Fig. 17, para. 155; receiving module 176] that receives the uplink shared channel [see Fig. 2, step S206, para. 75; that receives the PUSCH transmission subframe], in which the start symbol of the uplink shared channel are controlled based on the information regarding resource allocation type of the uplink shared channel [see Fig. 2, step S204, para. 74; the start symbol location or the start and end symbol locations of the PUSCH transmission subframe are selected by the terminal based on the indication message indicating the candidate start symbol location or the candidate start and end symbol locations of the PUSCH transmission subframe], and
	the terminal comprises:
a receiver [see Fig. 2, 18; the terminal comprises a receiver] that receives the information regarding resource allocation type of an uplink shared channel [see Fig. 2, step S202, para. 73; receives the indication message regarding a candidate start symbol location or candidate start and end symbol locations of a PUSCH transmission subframe], the information including the first allocation type in which the start symbol of the uplink shared channel is fixed or the second allocation type in which the start symbol of the uplink shared channel is variable [see para. 77; the start symbol location of the PUSCH transmission subframe is fixed (includes one of symbols {0} or {1}) and the start symbol location of the PUSCH transmission subframe is variable (includes one of symbols {0, 7}, {1, 7}, {2, 7} or {0, 3, 7, 10})]; and
a processor [see Fig. 14, para. 134; first determination module 142] that controls the start symbol of the uplink shared channel based on the information regarding resource allocation type of the uplink shared channel [see Fig. 2, step S204, para. 74; the start symbol location or start and end symbol locations, selected by the terminal according to the indication message, of the PUSCH transmission subframe are determined].
	Li does not explicitly disclose controlling “a number of consecutive symbols” of the uplink shared channel.
	However, Qualcomm teaches controlling a number of consecutive symbols of an uplink shared channel [see pages 2-3, Section 2.2.1.1, Fig. 2-4; controlling a number of consecutive symbols of sPUSCH (using 1 symbol for sPUSCH transmission)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “controlling a number of consecutive symbols of an uplink shared channel”, as taught by Qualcomm, into the system of Li so that it would reduce processing time [see Qualcomm, Section 2].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469